                Case 2:19-cr-00010-RSM Document 38 Filed 03/08/19 Page 1 of 3




1                                                               The Honorable Ricardo S. Martinez
2
3
4
5
6                           UNITED STATES DISTRICT COURT FOR THE
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8
9         UNITED STATES OF AMERICA,                         NO. CR19-010RSM
10
                               Plaintiff,
11
12        v.                                                GOVERNMENT’S NOTICE OF
                                                            APPEARANCE OF COUNSEL
13        HUAWEI DEVICE CO., LTD., and
14        HUAWEI DEVICE USA, INC.,
15                             Defendants.
16
               The United States of America, by and through its attorney Brian T. Moran, United
17
     States Attorney for the Western District of Washington, and Siddharth Velamoor, Assistant
18
     United States Attorney for said District, hereby submits this Notice of Appearance of
19
     Counsel in the above-referenced matter.
20
     //
21
     //
22
     //
23
24
25
26
27
28
      NOTICE OF APPEARANCE – US v. HUAWEI - 1                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      CR19-010RSM
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 2:19-cr-00010-RSM Document 38 Filed 03/08/19 Page 2 of 3




1         Assistant United States Attorney SIDDHARTH VELAMOOR is now counsel on
2 behalf of the United States and respectfully requests that all pleadings, court documents, and
3 correspondence be forwarded to the below-listed AUSA:
4                              SIDDHARTH VELAMOOR
                               United States Attorney’s Office
5                              700 Stewart Street, Suite 5220
6                              Seattle, Washington 98101-1271
                               Fax Number: (206) 553-0755
7
8         Dated this 8th day of March, 2019.
9                                                  Respectfully submitted,
10                                                 BRIAN T. MORAN
                                                   United States Attorney
11
12
                                                    /s/ Siddharth Velamoor
13                                                  SIDDHARTH VELAMOOR
14                                                  Assistant United States Attorney
                                                    700 Stewart Street, Suite 5220
15                                                  Seattle, Washington 98101
16                                                  Telephone: (206) 553-7970
                                                    Facsimile: (206) 553-0755
17                                                  Email: Siddharth.Velamoor@usdoj.gov
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF APPEARANCE – US v. HUAWEI - 2                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     CR19-010RSM
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:19-cr-00010-RSM Document 38 Filed 03/08/19 Page 3 of 3




1                                CERTIFICATE OF SERVICE
2       I hereby certify that on March 8, 2019, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system which will send notification of such filing to
4 the attorney(s) of record for the defendant(s).
5
6                                                   /s/ Kylie Noble
                                                    KYLIE NOBLE
7                                                   Legal Assistant
8                                                   United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
9                                                   Seattle, WA 98101-3903
10                                                  Telephone: (206) 553-2520
                                                    Fax: (206) 553-2502
11                                                  E-mail: kylie.noble@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF APPEARANCE – US v. HUAWEI - 3                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     CR19-010RSM
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
